DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 11/15/2022. Claims 1-20 are pending in the current office action. Claims 1-16 remain withdrawn as being drawn to non-elected groups/species and claims 17-20 are examined herein. Claims 17-18 have been amended by the applicant. 

Status of the Rejection
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 102 and 103 are necessitated by the amendments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Whitfield et al. (US 2015/0119286 A1). 
Regarding claim 17, Whitfield discloses a device for monitoring microbiologically influenced corrosion (testing mechanism for measuring microbiologically influenced corrosion of metals [abstract; Paras. 0002-0003; claim 30]), the device comprising:
a single electrode disposed on a substrate (a single wire is disposed on a PDMS substrate walls [Para. 0050; Fig. 10A]); and
a top structure disposed over the single electrode on the substrate to form a channel, wherein the single electrode comprises carbon steel, and wherein the channel extends from an inlet to an outlet (the PDMS material also forms a ‘top’ and is disposed on a ‘top’ glass surface to form the microfluidic channel wherein the channel extends from the inlet to the outlet; the wire-based corrosion measurements use a 1008 carbon steel wire [Paras. 0047-0051; Fig. 10A]). The limitation “configured to establish a laminar flow therein" is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the device of Whitfield comprises a flow pump that allows for flow rates to be varied across the flow channel and thus is configured to adjust the flow rate to establish a laminar flow therein absent any clear and convincing evidence and/or arguments to the contrary. 
Regarding claim 18, Whitfield further discloses wherein the device comprises a power source coupled to the single electrode (the resistance measurement assay includes connecting the wire to an ohmmeter wherein a current is applied and the resistance is measured of the wire [Paras. 0034, 0043-0052; Claims 15 and 43]).
Regarding claim 19, Whitfield further discloses wherein the device comprises a pump coupled to the inlet (a pump creates flow through the channel via the inlet and outlet [Para. 0050; Fig. 10A]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Whitfield, as applied to claim 17 above, and further in view of Kotu et al. (SP Kotu, C Erbay, N Sobahi, A Han, S Mannan, A Jayaraman, Integration of electrochemical impedance spectroscopy and microfluidics for investigating microbially influenced corrosion using co-culture biofilms, NACE International Corrosion 2016 Conference Proceedings, Paper No. 7793 (206) 1-14, cited in IDS and previous office action). 
Regarding claim 20, Whitfield discloses wherein the test cell can be a microfluidic channel wherein the channel is formed in PDMS and connected with an inlet and outlet to flow the test solution through the channel [Paras. 0029, 0050-0053; claims 21, 38, 52]. 
Whitfield is silent on the dimensions of the microfludic channel and thus fails to expressly teach wherein the microfludic channel has “a dimension along a direction of fluid flow from the inlet to the outlet that is at least ten times a dimension of the channel in a direction perpendicular to the fluid flow from the inlet to the outlet, and wherein the dimension of the channel in the direction perpendicular to the fluid flow is less than or equal to about 1000 μm”. 
Kato discloses a device for monitoring microbiologically influenced corrosion in a microfludic channel [abstract; title] wherein the microfluidic channel has a length of 5 mm (5000 μm) that is the direction of fluid flow from the inlet to the outlet that is 25x the width 200 μm of the channel and/or 50x the height 100μm of the channel wherein the width or height dimension is less than 1000 μm and span a direction perpendicular to the fluid flow direction [Pgs. 3-4, Microfluidic device design and fabrication; Fig. 1 ]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the microfludic device of Whitfield such that the dimensions are the same as those taught by Kato (i.e., 5mm x 200 μm x 100 μm) because Kato teaches that these dimensions are suitable for a microfludic flow channel for measuring microbiologically influenced corrosion [abstract; title; Pgs. 3-4, Microfluidic device design and fabrication; Fig. 1]. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. 


Response to Arguments
Applicant’s arguments, see Remarks Pgs. 5-6, filed 11/15/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered but are moot in light of the new grounds of rejection. Whitfield teaches the amended limitations of a single electrode disposed on a substrate as outlined in the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795